El Juez Asociado Sb. Aldkey,
emitió la opinión del tribunal.
Cándido Ortiz fué denunciado por el delito de acometi-miento y ag’resión con la circunstancia agravante de que siendo un varón adulto acometió y agredió a una mujer. Fué condenado por dicho delito con agravante y en el recurso de apelación que ha establecido contra la sentencia alega como error de la corte sentenciadora el haberlo condenado con dicha agravante sin haber probado el fiscal que el ape-lante es un varón adulto, o sea mayor de veintiún años, se-gún hemos declarado en el caso de El Pueblo v. Colón, 25 D. P. R. 630.
El fiscal probó el delito de acometimiento y agresión pero no presentó en el juicio prueba alguna respecto ■ a que el acusado sea un varón adulto por cuyo motivo éste presentó moción de non suit a la corte en la que si bien empezó por pedir su absolución concluyó solicitando que se considerase su delito como de acometimiento y agresión simple y mani-festó que no presentaría prueba. Entonces el juez de la corte expresó que estando presente ante sí el acusado llegaba a la conclusión de que es un varón adulto, y dijo al acusado que presentara su prueba a lo que éste se negó.
Aunque en algunas decisiones se sostiene que el jurado o la corte puede apreciar la edad del acusado por su sola presencia, nosotros preferimos adoptar el criterio contrario, expuesto por la Corte de Indiana en el caso de Stephenson v. The State, 28 Ind. 272. En este caso Stephenson fué acu-sado de que siendo mayor de catorce años abrió su estable-*748cimiento mercantil nn domingo y no se presentó prueba al-guna respecto a su edad aunque el juez que conoció del juicio estimó que tal prueba no era necesaria porque teniendo pre-sente al acusado su apariencia era de un hombre de completo desarrollo físico. Como argumentación la corte dijo:
“Nuestro estatuto confiere al acusado en un caso criminal, al ser declarado culpable, el derecho a presentar, mediante pliego de excep-ciones, toda la prueba aportada al juicio para ser revisada en esta corte. Si el juez o jurado que conoce de un caso criminal puede determinar por la apariencia personal del acusado si es o no mayor de cierta edad, sin oir prueba, ya respecto a la edad o sus indicacio-nes, esto, en tanto está envuelto ese hecho litigioso, privará al acusado de este derecho1 de revisión. Es verdad que en este caso tenemos la manifestación del juez para suplir la falta de prueba, pero el juez no fué testigo, y el Estado no tiene derecho a aprovecharse de su conocimiento, excepto en cuestiones de las cuales la corte toma cono-cimiento judicial.
“Además, si fuese suficiente que el juez, al juzgar la causa, que-dara convencido por la apariencia personal del acusado de que su edad lo hizo quedar comprendido dentro de la sanción del estatuto y que su certificación de tal convicción serviría en esta corte, de aquí se seguiría que tal apariencia justificaría igualmente a un jurado al conocer de' un caso para llegar al mismo resultado, y sin embargo no sabemos de ningún método por el cual pudiéramos recibir infor-mes en cuanto a la razonabilidad de la impresión producida en su mente por su observación de la apariencia personal del acusado. El estatuto en verdad autoriza a la corte permitir al jurado hacer una inspección de un sitio en donde cualquier hecho esencial ocurrió pero esto únicamente indica la necesidad de acción legislativa antes de que la corte pueda separarse del método por mucho tiempo establecido para descubrir hechos esenciales.
“Nos parece que no es sino razonable en un procedimiento criminal, exigir al Estado que acuda al medio ordinario de prueba para establecer cada uno de los hechos esenciales imputados en la acusa-ción."
En corroboración de lo expuesto en esa opinión podemos agregar que el delito de acometimiento y agresión se castiga en nuestra ley únicamente con multa que no exceda de cin-*749cuenta dólares, pero cuando en él concurre alguna de las circunstancias agravantes que la misma ley especifica, entre otras la de que el acusado sea un varón adulto y la agredida una mujer, entonces la pena es de multa de cincuenta a mil dólares o prisión en cárcel de un mes a dos años, o ambas penas, multa y prisión por lo que para decidir nosotros en grado de apelación que no se ha cometido error al cas-tigar al apelante por delito de acometimiento y agresión con la circunstancia agravante que se le imputó en la denuncia ■es necesario que de los autos aparezca prueba de tal agra-vante, sin que sea bastante la apreciación hecha por el juez respecto a la edad del acusado por su sola presencia por-que el apelante quedaría privado de su derecho a que noso-tros revisemos si el juez se equivocó o no al declarar que tenía más de veinte y un años.
Por las razones expuestas el apelante sólo pudo ser con-denado por un delito de acometimiento y agresión simple y en tal sentido debe ser modificada la sentencia apelada.

Confirmada la sentencia apelada pero modi-ficándola en él sentido de declarar culpable al acusado de acometimiento y agresión simple y a pagar $50 de multa o en su de-fecto a sufrir treinta dias de cárcel.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.